Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/646,796 filed 03/12/2020 is in response to Applicant’s arguments/remarks and claim amendment filed 04/26/2022. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 04/26/2022 applicant has amended the claims of the application. The limitation of claim 2 and 17 have been added to claim 1 and 19, and both claims 2 and 17 have been canceled. The dependence of claims 3, 4, 5, 6 have been changed from claim 2 to claim 1.  The dependence of claim 18 on claim 17 has been changed to claim1. The status of the claims stand as follows:
Currently amended 		1, 3-6, 18, 19
Canceled 			2, 17
Original			7-9, 12-13, 
Previously presented	10-11, 14-16
Claims 1, 3-16, 18-19 are currently pending in this application. 
Withdrawal of Claim Rejection – 35 USC § 112
The rejection of claim 17 under 112(b) has been withdrawn because the limitation of claim 17, now added to claims 1 and 19 has been amended to overcome the previously presented rejection. 
Withdrawal of Claim Rejection – 35 USC § 102
 The rejection of Claims 1-7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeyama et al. (U.S. PG Publication 2017/0271709) has been overcome by the amendment of Claim 1. Therefore, the rejection has been withdrawn. 
Claim Rejection – 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claims 1, 3-7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Umeyama et al. (U.S. PG Publication 2017/0271709) in view of Cheon et al. (U.S.PG Publication 2006/0008702)

Regarding Claim 1 Umeyama discloses a secondary cell (Umeyama paragraph 0013), equivalent to the battery, comprising a body casing 31 (Umeyama Fig. 1, paragraph 0052), a terminal 36N, 36N supported by the casing 31 (Umeyama Fig. 1, paragraph 0052), an electrode assembly 20 housed in the casing 31 (Umeyama Fig. 1, 2, paragraph 0052, 0053), the electrode assembly comprise an electrode pair of sheets form having different polarities from each other (Umeyama Fig. 3, paragraph 0053, 0054), a separator 29 located between the electrode pairs 21N, 21P (Umeyama Fig. 3, paragraph 0053), the electrode pair and the separator are rolled type rolled around a central axis 101 (Umeyama Fig. 14, paragraph 0056), equivalent to the electrode body wound around an axis. Umeyama discloses a collector 21P, 21N has a peripheral edge 23N, 23P at an axial end of the electrode assembly (Umeyama Fig. 2, paragraph 0055), electrically connected to the terminal 36P, 36N (Umeyama paragraph 0057) and comprise of an end 24 and are laminated (Umeyama Fig. 6, paragraph 0079), equivalent to the plurality of collector tabs being part of one of the electrodes and laminated to each other with no other electrode or separator placed in between. The peripheral edge 23P, 23N are joined (Umeyama 0055) at the joint that joins fringes (edge potion) of the current collector; the current collector includes cutout part 44 which include the edge portion and are joined (Umeyama Fig. 9-11).
The electrode assembly comprise of an extension pair located between opposite ends of the electrode assembly in a first intersection direction (i.e. direction intersecting the winding axis) (Umeyama Fig. 14), and a turn back pair (i.e. curved end portion of the wound electrode assembly) located at opposite end of the electrode assembly in the first intersection direction (i.e. direction intersecting the winding axis) (Umeyama Fig. 14). The collector includes a connection electrically connected to the terminal (Umeyama Fig. 14), through the current collector terminal 43 (Umeyama Fig. 14). 
Umeyama discloses a current collector terminal 41P, 41N (Umeyama Fig. 5, 14, paragraph 0014, 0024, 0052, 0056) electrically connecting the external terminals 41P, 41N and the current collector foils 21P, 21N edge portion 23P, 23N (Umeyama paragraph 0056), the current collector terminal equivalent to the lead electrically connect to the external terminal and the electrode assembly. 
The electrode assembly comprise the electrode pair and the separator are rolled type rolled around a central axis 101 (Umeyama Fig. 14, paragraph 0056), equivalent to a winding where the electrode pair and the separator are laminated and wound around an axis. The collector 21P, 21N has peripheral edge portion 23P, 23N on which the electrode active material pastes 25, 27 is not applied (Umeyama paragraph 0053, 0054) is located at each of opposite end of the rolled (winding) electrode body (Umeyama Fig. 13, 14), and the positive terminal and negative terminal 36P, 36N are provide for each of the peripheral edge of the collector 21P, 21N (Umeyama paragraph 0057) considered equivalent to the collector. The collector comprise a base group of bases placed on each other (Umeyama Fig. 14), a collector tab-group part of the electrode extending from the base group and placed on the top of each other (Umeyama Fig. 14), includes a collector connection that is in electrically connected to the current collector terminal, equivalent to the lead (Umeyama Fig. 14), and the collector connection is narrower in width than the winding and part of the electrode excluding the collector tab is folded back (Umeyama Fig. 14).
Umeyama discloses the battery comprises an electrode assembly 20 (Umeyama Fig. 1, 2, paragraph 0052, 0053), the electrode each comprise of a collector assembly and active material- containing layer (Umeyama Fig. 3, paragraph 0053, 0054), and the electrode is rolled (Umeyama paragraph 0056), equivalent to the laminate containing the active material layer; and the peripheral edge portion of the current collector is not layered with the active material (Umeyama paragraph 0055); the layered peripheral edge portion that is not layered with the active material is equivalent to the collector. The non-layered part includes an edge, equivalent to the fringe.
Umeyama is silent that the non-layered part includes a part thicker that the other part (i.e. a thick-thickness part being the thickest in thickness in the non-layered part). Cheon discloses a secondary battery with a wound electrode (Cheon paragraph 0011) having a positive electrode, a negative electrode and a separator (Cheon paragraph 0012), and at least one of the positive and the negative electrodes has a leading edge with a rigidity reinforcing member (Cheon paragraph 0012, 0017), and the rigidity reinforcing member may be formed by making a portion of the current collector corresponding to the leading edge of the electrode thicker than other portions of the electrode (Cheon Fig. 7A, paragraph 0026, 0070). Cheon discloses according to various embodiments of the invention, the rigidity reinforcing member may be formed over a non-active material region of the current collector (Cheon paragraph 0017); thus, being the non-layered part of the positive or negative electrode. Cheon teaches that with such a structure, when the positive and the negative electrodes are wound, crumpling is avoided, resulting in a high- quality electrode assembly (Cheon paragraph 0075). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the collector of Umeyama by the teaching of Cheon and made the non-layered part of the edge of the collector being thickest in thickness in the layered part. Cheon teaches that such a structure when the electrodes are wound crumpling is avoided, resulting in high quality electrode assembly. Such a modification is considered according to the MPEP the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Regarding Claim 3 the collector tab (i.e. in contact with the current collector terminal) is separated from the winding (i.e. extending out of the winding electrode) (Umeyama Fig. 14).
Regrading Claim 4 the number of the bases is twice the number of the winding electrode since one full winding define two bases (Umeyama Fig. 14).
Regarding Claim 5 Umeyama discloses the electrode assembly comprise of an extension pair located between opposite ends of the electrode assembly in a first intersection direction (i.e. direction intersecting the winding axis) (Umeyama Fig. 14), and a turn back pair (i.e. curved end portion of the wound electrode assembly) located at opposite end of the electrode assembly in the first intersection direction (i.e. direction intersecting the winding axis) (Umeyama Fig. 14). The collector includes a connection electrically connected to the terminal (Umeyama Fig. 14), through the current collector terminal 43 (Umeyama Fig. 14) equivalent to the lead. The base group extends from the curved end (i.e. the turn back pair) is the collector group (that is electrically in contact with the current collector terminal or the lead) does not include the turn-back pair (i.e. the curved end) (Umeyama Fig. 14). 
Regarding Claim 6 the current collector terminal 41, equivalent to the lead, includes one lead connection is paced side by side to the collector connection in the second intersection direction (i.e. direction intersecting the axial winding axis) (Umeyama Fig. 14).
Regarding Claim 7 the current collector terminal, equivalent to the lead, is located inside an outer periphery of the winding (Umeyama Fig. 14).
Regarding Claim 18 Cheon discloses the ratio of the thickness of the thick portion to the other part is 1.8:1 (Cheon paragraph 0071). This ratio includes overlaps with the claimed thick thickness of 1.2 times. According to the MPEP “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Umeyama et al. (U.S. PG Publication 2017/0271709) in view of Cheon et al. (U.S.PG Publication 2006/0008702), and further in view of Barone et al. (U.S. PG Publication 2013/0252054)

The discussion of Umeyama and Cheon as applied above to Claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section.
Regarding Claim 8 Umeyama disclose a current collector terminal 43P, 43N (Umeyama Fig. 5, 14, paragraph 0014, 0024, 0052, 0056) electrically connecting the external terminals 41P, 41N and the current collector foils 21P, 21N edge portion 23P, 23N (Umeyama paragraph 0056) equivalent to the lead that electrically connect the terminal and the electrode assembly. The electrode pair and the separator are rolled type rolled around a central axis 101 and are folded back during rolling (Umeyama Fig. 14, paragraph 0056), equivalent to the electrode body comprising a winding with one end and the other end opposite to the one end in the first intersection direction (i.e. the direction intersecting the winding axis), the electrode pair being in sheet form 21N, 21P one being positive and the other negative (i.e. having different polarities) (Umeyama Fig. 3, paragraph 0053). The collector 21P, 21N has peripheral edge portion 23P, 23N on which the electrode active material pastes 25, 27 is not applied (Umeyama paragraph 0053, 0054) is located at each of opposite end of the rolled (winding) electrode body (Umeyama Fig. 13, 14), and the positive terminal and negative terminal 36P, 36N are provide for each of the peripheral edge of the collector 21P, 21IN (Umeyama paragraph 0057) considered equivalent to the collector. The casing 31 has a lid 33 covering one end (Umeyama Fig. 1, paragraph 0052), and the positive electrode terminal 36P and the negative electrode terminal 36N are mounted on the lid 33 (Umeyama Fig. 1, paragraph 0052) equivalent to the terminal supported by the wall. The terminal is provided for each collector (Umeyama Fig. 1, paragraph 0057), and the lead extend from the lid wall 33 and being opposite the first intersecting direction (1.e. direction perpendicular to the winding axis) (Umeyama Fig. 1).
Umeyama is silent about the ends of the pair of collector-tab groups are misaligned with each other on a first direction (i.e. the direction orthogonal to the winding axis). Barone discloses a wound prismatic cell having battery tabs that are misaligned with each other in the first direction that is orthogonal to the winding axis (Barone Fig. 10, paragraph 0043). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Umeyama by the teaching of Barone and made the electrodes tabs misaligned in the first direction since such a change constitutes only change in position. According to the MPEP shifting the position of parts within a device will not render the device patentable if the position change does not alter the device’s operation (Un re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04 VI.). Umeyama discloses the current collector terminal, i.e. the lead, is inserted into the pair of the elector-tab groups (Umeyama Fig. 14).
Regarding Claim 9 Umeyama discloses the collector tabs are joined through a joint portion in the periphery of the collector tab (Umeyama Fig. 14).
Regarding Claim 10 Umeyama is silent about the current collector tabs have an inclined face inclined relative to the first and second direction. However, it would have been obvious to a person of ordinary skill in the art at the time of the invention to have changed the shape of the collector-tabs so as to extend it inclined along the first and second directions because modifying the shape of the collector-tab is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shapes of the collector- tab are significant (In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966) (See MPEP 2144 IV B).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Umeyama et al. (U.S. PG Publication 2017/0271709) in view of Cheon et al. (U.S. Publication 2006/0008702), and further in view of Barone et al. (U.S. PG Publication 2013/0252054) and Aizawa et al. (U.S. PG Publication 2012/0070720

The discussion of Umeyama, Cheon and Barone as applied to claim 8 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 11 Umeyama and modified by Barone is silent about a holding member that holds the collector-tab group in the second direction. Aizawa discloses a battery including a container; an electrode group being housed in the container and including a positive electrode and a negative electrode; a plurality of current collecting tabs being extended from any one of the positive electrode and the negative electrode of the electrode group, and overlapped with one another; a lead bonded to at least one of the current collecting tabs by ultrasonic bonding; a lid configured to close an opening portion of the container; an external terminal provided on the lid and connected to the at least one current collecting tab via the lead (Aizawa paragraph 0012). In order to prevent the thin metal foils of the current collecting tabs 2a, 2b (3a, 3b) from being broken and the overlapped current collecting tabs 2a, 2b (3a, 3b) from being displaced at the time of connecting, the metal foils of the current collecting tabs 2a, 2b (3a, 3b) are clamped by clip-shaped plates 4a, 4b and then overlapped with the corresponding leads 5a to 5c (6a to 6c), and thereafter, the ultrasonic bonding is performed (Aizawa paragraph 0027). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the collector tabs of Umeyama as modified by Barone and included a holder in order to prevent the thin metal foils of the current collecting tabs 2a, 2b (3a, 3b) from being broken and the overlapped current collecting tabs 2a, 2b (3a, 3b) from being displaced at the time of connecting (Aizawa paragraph 0027). According to the MPEP such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

Claim 12-16, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Umeyama et al. (U.S. PG Publication 2017/0271709) in view Cheon et al. (U.S. PG Publication 2006/0008702) and further in view of Okuda et al. (U.S. PG Publication 2015/0236329)

The discussion of Umeyama and Cheon as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 12 Umeyama discloses a battery comprise a casing 31, a terminal pair 36N, 36N supported by the casing 31 (Umeyama Fig. 1, paragraph 0052), a current collector terminal 41P, 41N (Umeyama Fig. 5, 14, paragraph 0014, 0024, 0052, 0056) electrically connecting the external terminals 41P, 41N (Umeyama paragraph 0056) equivalent to the lead pair having a connecting surface; a collector 21P, 21N edge part 23P, 23N at an axial end of the electrode assembly (Umeyama Fig. 2, paragraph 0055) electrically connected to the connecting surface of the lead and does not include the turnback pair (Umeyama Fig. 14). Umeyama is silent about the connecting surface of the lead pair extends in a second direction intersecting the first direction and the direction of the axis, and that the connection is connected to connecting surfaces of the lead and is bent in the second direction. Okuda discloses an electricity storage device (Okuda paragraph 0006), which a rechargeable battery (Okuda paragraph 0018), has a positive electrode conductive member 23 for electrically connecting the electrode assembly 5 and the positive electrode terminal 7 is joined to the positive electrode tab group 21 (Okuda paragraph 0024) and the electrode tabs are bent (Okuda paragraph 0029) to prevent short-circuiting between the positive electrode and the negative electrode and the case (Okuda paragraph 0035). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the battery cell of Umeyama by the teaching of Okuda and configured the electrode connection to bend in the second direction (i.e. direction intersecting the first direction and the winding axis direction such that a short-circuiting with the case is avoided as taught by Okuda (Okuda paragraph 0035). Such a modification is considered according to the MPEP the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
Regarding Claim 13 the collector 21P, 21N includes cutout part 44 which include the edge portion 23P, 23N and are joined (Umeyama Fig. 9-11).
Regarding Claim 14, 15 and 16 the lead of Umeyama modified by the teaching of Okuda that discloses the bent electrode tab groups to second direction (Okuda paragraph 0029) will have the lead also oriented in the second direction so that it electrically contacts the bent electrode tabs group. Okuda is silent about the angle of disposition of the conductive member, equivalent to the claimed lead, but it would have been obvious to a person of ordinary skill in the art to have varied the degree of bending of the electrode tabs group and consequently the lead so that the possibility of short-circuiting with the case (Okada paragraph 0035) is minimized. According to the MPEP, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A).
Regarding Claim 19 Umeyama discloses a battery and a method of manufacturing thereof (Umeyama Title, paragraph 0014), the battery comprising a casing 31 (Umeyama paragraph 0032), a terminal pair 36P, 36N supported by the casing 31 (Umeyama paragraph 0052): a current collector terminal lead pair each having connecting surface and connected to the terminals (Umeyama Fig. 1, paragraph 0052), the current collector terminal is equivalent to the lead pair; an electrode assembly 20 comprising an electrode pair of a sheet form having different polarities from each other, a separator located between the electrodes pair (Umeyama Fig. 1, 2, 3, paragraph 0052, 0053), the electrode pair and the separator are rolled around an axis (Umeyama paragraph 0056), equivalent to being laminated and wound around an axis; a collector 21P, 21N and an edge thereof 23P, 23N at an axial end of the electrode assembly 20 (Umeyama Fig. 2, 14, paragraph 0055), the edge part equivalent to a collector pair located at opposite ends of the electrode assembly in a direction of the axis, the collectors each including a plurality of collector tabs being part of the electrode and laminated with no other electrode and no separator placed in-between, the collectors being electrically connected to the connecting surfaces of the leads (Umeyama Fig. 14), and a joint that joins fringes of the laminated collector tabs (Umeyama Fig. 14), wherein the collectors each includes a cut part including edge (i.e. the fringes) (Umeyama Fig. 9-11), the cut part include the joint; the electrode assembly 20 includes an extension pair and a turnback pair (i.e. the curved end part) (Umeyama Fig.14), the extension pair being located between opposite ends of the electrode assembly in a first intersecting direction intersecting the direction of the axis and extending from the electrodes in the first intersecting direction (Umeyama Fig. 14), the turnback pair (i.e. curved end part) being located at opposite ends of the electrode assembly in the first intersecting direction and formed by folding back the electrodes from one of the extension pair to the other (Umeyama Fig. 14); the collector includes a connection electrically connected to the terminal, including part of the extension pair and not including the turnback pair (i.e. the curved end part) (Umeyama Fig. 14): the connection is electrically connected to the connecting surfaces of the lead, includes part of the extension pair, and does not include the turnback pair (Umeyama Fig .14).
Umeyama is silent about the method wherein the connecting surfaces of the lead pair extends in a second direction intersecting the first intersecting direction and the direction of the axis; and the connection is joined to the connecting surfaces extending in the second direction and bent in the second direction; and the connection includes cut parts at opposite ends in the intersecting direction, and that the method comprising bending the connection after cutting a base material of the electrode assembly to form the cut parts. Okuda discloses an electricity storage device and a method of providing thereof (Okuda paragraph 0006), the storage device is a rechargeable battery (Okuda paragraph 0018), has a positive electrode conductive member 23 for electrically connecting the electrode assembly 5 and the positive electrode terminal 7 is joined to the positive electrode tab group 21 (Okuda paragraph 0024) and the electrode tabs are bent (Okuda paragraph 0029) to prevent short-circuiting between the positive electrode and the negative electrode and the case (Okuda paragraph 0035). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to have modified the method of the battery cell of Umeyama by the teaching of Okuda and to have configured the electrode connection to bend in the second direction (i.e. direction intersecting the first direction and the winding axis direction such that a short-circuiting with the case is avoided as taught by Okuda (Okuda paragraph 0035). Such a modification is considered according to the MPEP the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). It would have also been obvious to have carried the bending after cutting a base material of the electrode assembly since it would be easier to perform the cutting before bending the connection of the electrode assembly.
Umeyama discloses a current collector terminal 41P, 41N (Umeyama Fig. 5, 14, paragraph 0014, 0024, 0052, 0056) electrically connecting the external terminals 41P, 41N and the current collector foils 21P, 21N edge portion 23P, 23N (Umeyama paragraph 0056), 19. The electrode assembly comprise the electrode pair and the separator are rolled type rolled around a central axis 101 (Umeyama Fig. 14, paragraph 0056), equivalent to a winding where the electrode pair and the separator are laminated and wound around an axis. The collector 21P, 21N has peripheral edge portion 23P, 23N on which the electrode active material pastes 25, 27 is not applied (Umeyama paragraph 0053, 0054) is located at each of opposite end of the rolled (winding) electrode body (Umeyama Fig. 13, 14), and the positive terminal and negative terminal 36P, 36N are provide for each of the peripheral edge of the collector 21P, 21N (Umeyama paragraph 0057) considered equivalent to the collector. The collector comprise a base group of bases placed on each other (Umeyama Fig. 14), a collector tab-group part of the electrode extending from the base group and placed on the top of each other (Umeyama Fig. 14), includes a collector connection that is in electrically connected to the current collector terminal, equivalent to the lead (Umeyama Fig. 14), and the collector connection is narrower in width than the winding and part of the electrode excluding the collector tab is folded back (Umeyama Fig. 14).
Umeyama discloses the battery comprises an electrode assembly 20 (Umeyama Fig. 1, 2, paragraph 0052, 0053), the electrode each comprise of a collector assembly and active material- containing layer (Umeyama Fig. 3, paragraph 0053, 0054), and the electrode is rolled (Umeyama paragraph 0056), equivalent to the laminate containing the active material layer; and the peripheral edge portion of the current collector is not layered with the active material (Umeyama paragraph 0055); the layered peripheral edge portion that is not layered with the active material is equivalent to the collector. The non-layered part includes an edge, equivalent to the fringe.
Umeyama is silent that the non-layered part includes a part thicker that the other part (i.e. a thick-thickness part being the thickest in thickness in the non-layered part). Cheon discloses a secondary battery with a wound electrode (Cheon paragraph 0011) having a positive electrode, a negative electrode and a separator (Cheon paragraph 0012), and at least one of the positive and the negative electrodes has a leading edge with a rigidity reinforcing member (Cheon paragraph 0012, 0017), and the rigidity reinforcing member may be formed by making a portion of the current collector corresponding to the leading edge of the electrode thicker than other portions of the electrode (Cheon Fig. 7A, paragraph 0026, 0070). Cheon teaches that with such a structure, when the positive and the negative electrodes are wound, crumpling is avoided, resulting in a high- quality electrode assembly (Cheon paragraph 0075). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the collector of Umeyama by the teaching of Cheon and made the non-layered part of the edge of the collector being thickest in thickness in the layered part. Cheon teaches that such a structure when the electrodes are wound crumpling is avoided, resulting in high quality electrode assembly. Such a modification is considered according to the MPEP the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 IC).
Response to Argument
In the response filed on 04/26/2022, Applicant traverses the rejection of the claims presented in the previous non-final Office Action dated 10/20/2021. Regarding the 112(b) rejection of claim 17 and 18, the limitation of claim 17, now incorporated into claim 1 and 19 has been amended, and the amendment overcomes the previously presented rejection. Therefore, the rejection has been withdrawn. 
Applicant then traverses the rejection of claim 1 and 19 and presents the content of claims 1 and notes claim 19 has been similarly amended (Remarks page 12-14). Applicant argues that the current recited claim features result in formation of joint (e.g. joint 52) for example formed by melting and solidifying (Remarks page 14-15) and formation of joint 52 produces a thick-thickness part that enables to provide a battery that allows the gas to be discharged and has improved vibration resistance.  Examiner notes that a joint formed by melting and solidifying and which improves vibration resistance is not a claimed subject matter and the argument presented in not directed to a claimed feature of the battery and, therefore, is not persuasive. 
Applicant argues against the reference of Umeyama and argues that Umeyama does not disclose or suggest the formation of the “thick-thickness part” as recited in the claims (Remarks page 15) and the active material layers 60b or 62b is laminated on all the electrodes including the part having thickness t1 larger than the thickness t2 of the rest of the electrode. Examiner notes that Umeyama is silent that the non-layered part includes a part thicker that the other part (i.e. a thick-thickness part being the thickest in thickness in the non-layered part).  
Cheon discloses at least one of the positive and the negative electrodes has a leading edge with a rigidity reinforcing member and the rigidity reinforcing member may be formed by making a portion of the current collector corresponding to the leading edge of the electrode thicker than other portions of the electrode. Applicant argues that the part having the thickness t1 in Cheon, which is cited to correspond to the claimed “thick-thickness part” is not included in a non-layered part, and the non-layered part on which the active-material layer is not laminated as claimed. Examiner notes that Cheon discloses according to various embodiments of the invention, the rigidity reinforcing member may be formed over a non-active material region of the current collector (Cheon paragraph 0017); thus, the non-active material region being a non-layered part, and this non-layered part is a part on which the active material layer is not laminated. The instant specification also defines the positive collector part on which active-material-containing layer is not laminated to be the positive non-layered part (Instant Specification as originally filed paragraph 0055); thus, the non-layered part is not laminated. Therefore, Cheon discloses that the rigidity reinforcing member can be, in various embodiment of the invention, to be in a non-layered part that is not laminated with the active material.  
Cheon teaches that with such a structure, when the positive and the negative electrodes are wound, crumpling is avoided, resulting in a high- quality electrode assembly, and it would have been obvious to a person of ordinary skill in the art to have modified the collector of Umeyama by the teaching of Cheon and made the non-layered part of the edge of the collector being thickest in thickness than the layered part. Cheon teaches that such a structure when the electrodes are wound crumpling is avoided, resulting in high quality electrode assembly. Therefore, Applicant’s argument that part having “thick-thickness part” of Cheon is not included in a non-layered part is not persuasive since Cheon expressly states that the leading edge in various embodiments may be formed over a non-active material region of the current collector (Cheon paragraph 0017). 
For reasons presented in this Office Action the claimed invention is obvious over the applied references of Umeyama and Cheon and the other supporting references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722